PER CURIAM.
The parties agree that the appellant would be entitled to discharge if the sheriffs office did not receive a warrant for his arrest for violation of probation prior to the conclusion of his probationary period. See, e.g., McNeal v. State, 741 So.2d 1205, 1206 (Fla. 1st DCA 1999). Appellant has neither supplemented the record on appeal to establish that the sheriffs office received the warrant after January 31, 1999, however, nor even alleged that the warrant was received after that date. Consequently, we are obligated to affirm. But our decision is without prejudice to the right of the appellant to present pursuant to Florida Rule of Criminal Procedure 3.850(a)(3) any claim that the court below lacked jurisdiction.
Affirmed.
ALLEN, DAVIS, and BENTON, JJ., concur.